Cite as 2022 Ark. 52
                   SUPREME COURT OF ARKANSAS
                                        No.   CV-21-368

                                                  Opinion Delivered:   March 10, 2022
 JOHN IRVING RAWLS
                                APPELLANT PRO SE APPEAL FROM THE
                                          JEFFERSON COUNTY CIRCUIT
 V.                                       COURT
                                          [NO. 35CV-21-225]

 MICHELLE GRAY, WARDEN                            HONORABLE JODI RAINES DENNIS,
                                                  JUDGE

                                  APPELLEE AFFIRMED.



                            SHAWN A. WOMACK, Associate Justice

       John Irving Rawls appeals the circuit court’s dismissal of his pro se petition for a writ

of habeas corpus filed pursuant to article 2, section 11 of the Arkansas Constitution and

Arkansas Code Annotated sections 16-112-101 to -123 (Repl. 2016). Rawls, who is

incarcerated in the county where he filed his petition, alleged his sentence for discharging a

firearm from a vehicle is illegal because the offense was erroneously classified as a Class Y

felony rather than as a Class B felony. The circuit court dismissed the habeas petition, finding

that Rawls’s claim for habeas relief lacked merit. We affirm.

                                         I. Background

       In January 2017, Rawls pled guilty to the unlawful discharge of a firearm from a

vehicle in violation of Arkansas Code Annotated section 5-74-107 (Repl. 2005) and was

sentenced to 300 months’ imprisonment in the Arkansas Division of Correction. Rawls also
pleaded guilty to first-degree battery and was sentenced to 240 months’ imprisonment to be

served concurrently for an aggregate term of 300 months’ or twenty-five years’ imprisonment.

                                       II. Standard of Review

          This court will affirm a circuit court’s decision on a petition for writ of habeas corpus

unless it is clearly erroneous. Foreman v. State, 2019 Ark. 108, at 2, 571 S.W.3d 484, 486. A

decision is clearly erroneous when, although there is evidence to support it, the appellate

court, after reviewing the entire evidence, is left with the definite and firm conviction that a

mistake has been made. Id. at 2–3, 571 S.W.3d at 486.

                                       III. Nature of the Writ

          A writ of habeas corpus is proper when a judgment of conviction is facially invalid or

when a trial court lacks jurisdiction over the cause. Philyaw v. Kelley, 2015 Ark. 465, at 4, 477

S.W.3d 503, 505. Jurisdiction is the power of the court to hear and determine the subject

matter in controversy. Baker v. Norris, 369 Ark. 405, 413, 255 S.W.3d 466, 471 (2007). A

circuit court has subject-matter jurisdiction to hear and determine cases involving violations

of criminal statutes. Id. A petitioner must plead either the facial invalidity of the judgment

or the lack of jurisdiction by the trial court and make a showing by affidavit or other evidence

of probable cause to believe that the petitioner is being illegally detained. Ark. Code Ann. §

16-112-103(a)(1) (Repl. 2016). Unless the petitioner can show that the circuit court lacked

jurisdiction or that the commitment order was invalid on its face, there is no basis for a

finding that a writ of habeas corpus should issue. Philyaw, 2015 Ark. 465, at 4, 477 S.W.3d

at 505.


                                                  2
       The issue of a void or illegal sentence is an issue of subject-matter jurisdiction. Johnson

v. Kelley, 2019 Ark. 230, at 3, 577 S.W.3d 710, 712. A sentence is void or illegal when the

trial court lacks authority to impose it. Id. In Arkansas, sentencing is entirely a matter of

statute, and this court has consistently held that sentencing shall not be other than in

accordance with the statute in effect when the crime was committed. When the law does not

authorize the particular sentence, that sentence is unauthorized and illegal. Id.

                                      IV. Claim for Relief

       Rawls contends that his sentence for discharge of a firearm from a vehicle is illegal on

its face because it should have been listed as a Class B felony rather than a Class Y felony.

Specifically, Rawls argues that, when he committed the crime, discharge of firearm from

vehicle was a Class B felony. The General Assembly classified first-degree discharge of a

firearm from a vehicle as a Class Y felony in 1993 when it enacted the “Arkansas Criminal

Gang, Organization, or Enterprise Act.” See 1993 Ark. Acts 1002. Consequently, convicting

Rawls of a Class Y felony offense was not a violation of the prohibition against the

application of criminal statutes ex post facto. As a result of his conviction for the crime,

Rawls was sentenced to 300 months’ or twenty-five years’ imprisonment. The maximum

penalty for a Class Y felony is forty years or life. Ark. Code Ann. § 5-4-401(a)(1) (Repl. 2006).

The sentence falls well within the maximum authorized penalty and is a legal sentence.

       Finally, to the extent Rawls contends he did not knowingly plead guilty to a Class Y

felony, a writ of habeas corpus is not the proper means to contest his plea. State v. Tejeda-




                                                3
Acosta, 2013 Ark. 217, at 8–9, 427 S.W.3d 673, 678. As a result, the circuit court did not

clearly err when it denied and dismissed Rawls’s petition for a writ of habeas corpus.

       Affirmed.

       John Irving Rawls, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: David L. Eanes, Jr., Ass’t Att’y Gen., for appellee.




                                                4